The plaintiffs averred that the minor plaintiff was injured in 1936 by the negligent operation of defendant's school bus while a passenger in it on his way to school and that the school district was insured, by a policy made part of the statement of claim, against liability for such injuries. The school district filed a statutory demurrer which was sustained. *Page 458 
It has been repeatedly held that school districts are not liable for such negligence: Devlin v. Phila. School District,337 Pa. 209, 10 A.2d 408; Goldstein v. Phila. School District,329 Pa. 71, 196 A. 863; Carlo v. Scranton School District,319 Pa. 417, 179 A. 561; Ford v. Kendall Borough School District,121 Pa. 543, 15 A. 812. The same rule prevails in many other jurisdictions.
In appellants' argument, it is suggested that as the defendant protected itself by liability insurance, it waived the immunity otherwise conceded to exist. No principle was suggested that would support a judgment against the defendant: compare Silverstein v. Kastner, 342 Pa. 207, 20 A.2d 205.
Judgment affirmed.